FILED
                            NOT FOR PUBLICATION                             JUN 17 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 09-50310

               Plaintiff - Appellee,             D.C. No. 3:07-cr-01269-GT

  v.
                                                 MEMORANDUM *
JESUS AGUILA-FLORES,

               Defendant - Appellant.



                    Appeal from the United States District Court
                       for the Southern District of California
                    Gordon Thompson, District Judge, Presiding

                              Submitted May 25, 2010 **

Before:        CANBY, THOMAS, and W. FLETCHER, Circuit Judges.

       Jesus Aguila-Flores appeals from the 12-month sentence imposed upon

revocation of supervised release. We have jurisdiction under 28 U.S.C. § 1291,

and we affirm.

       Aguila-Flores contends that the district court committed procedural error by,

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
among other things, failing to explain the reasons underlying the sentence. The

record indicates that the district court’s sentencing explanation was adequate under

the circumstances, and the court did not otherwise procedurally err. See Rita v.

United States, 551 U.S. 338, 359 (2007); United States v. Carty, 520 F.3d 984, 992

(9th Cir. 2008) (en banc).

      Aguila-Flores further contends that the sentence imposed was substantively

unreasonable. Considering the totality of the circumstances, Aguila-Flores’

within-Guidelines sentence was substantively reasonable. See Gall v. United

States, 552 U.S. 38, 51 (2007); see also Carty, 520 F.3d at 993.

      AFFIRMED.




                                          2                                   09-50310